Citation Nr: 1336617	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  10-39 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his son


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from July 1955 to July 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2012, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in April 2013, when it was remanded for further development to specifically include obtaining a VA examination and opinion.  As the opinion obtained did not fully address the question, this matter is again remanded to ensure compliance with the remand directive.  Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks benefits under 38 U.S.C.A. § 1151 based on left shoulder acromioplasty surgery performed at the VA Hospital in San Juan, Puerto Rico, in October 1988.  Pursuant to the Board's remand instructions, the Veteran was examined in August 2013.  At that time, he demonstrated a disability of the left shoulder characterized by constant pain and limitation of motion, including flexion and abduction limited to 90 degrees and a positive Hawkins Impingement Test.  The examiner noted that the Veteran stated his symptomatology improved immediately following surgery and that, therefore, his disability had not been worsened as a result of VA treatment.  The question at issue, however, is whether the Veteran's present disability demonstrates an increased level of disability compared with that pre-surgery, and, if so, whether that is due to fault on the part of VA or to unforeseen circumstances.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Ask the VA provider who performed the August 2013 examination to review the matter and provide an addendum opinion which specifically addresses the following:

a) Does the Veteran's current demonstrated left shoulder impairment represent an increase in the disability compared to pre-surgery?

b) If so, is that increased disability of a nature which can be attributed to fault on the part of VA or to an unforeseen circumstance?

c) What would be the normal and expected progression over time of the impairment which the left shoulder acromioplasty was designed to address?

d) Is there evidence to suggest that the progression of the Veteran's specific disability was different because of the surgery performed?  If so, please describe the difference(s).  

2.  On completion of the foregoing, the claim should be adjudicated.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



